DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendment filed 7/28/2021. 
Claims 1, 8, 13 have been amended. Claims 2-3, 5-7, 10, 12, 15-16, 18-22 have been previously cancelled. Claims 1, 4, 8-9, 11, 13-14, 17, 23-27 are pending and considered.
The objection of claims 1, 8 and 13 due to informalities has been withdrawn in light of examiner’s amendment to the claims.
Response to Argument
Applicant’s argument, see pages 11-16 of the Remarks filed 7/28/2021, with respect to claim rejection over prior arts have been fully considered and are persuasive, further in view of the examiner’s amendments below. In particular, applicant’s argument regarding claim 1 (similarly claim 8 13) regarding references Agrafioti and Han (see pages 11-15 of the Remarks) is persuasive. Upon examiner’s updated search on the features recited in the claims, examiner believes the case is in condition for allowance. Therefore the rejection under 35 U.S.C. 103 of claims 1, 4, 8-9, 11, 13-14, 17 and 23-27 has been withdrawn.
Allowable Subject Matter
Claims 1, 4, 8, 11, 13, 17, 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 (similarly claims 8, 13) identifies the uniquely distinct features “seeking, by the second terminal, message-one containing identity identification information-one and broadcasted by a first terminal at time point-one via a Bluetooth low energy protocol, wherein the first terminal includes a wearable device; after seeking the message-one, seeking, by the second terminal, message-two containing identity identification information-two and broadcasted by the first terminal at time point-two via the Bluetooth low energy protocol, the time point-two being of a predetermined time interval from the time point-one, wherein an iBeacon communication module is disposed in the wearable device of the first terminal to transmit the message-one and message-two to the second terminal; matching, at the second terminal, both the identity identification information-one and information-two with a preset identification information matching rule preinstalled to a memory of the second terminal; automatically unlocking the screen of the second terminal in response to determining that both the identity identification information-one and information-two meet the preset identification information matching rule; -2-Attorney Docket No. 00144.0447.OOUSApplication No. 15/728,051displaying on the screen of the second terminal a first message and a second message in response to determining that the identity identification information-one or the identity identification information-two does not meet the preset identification . 
The prior art, Boettcher et al (US20160037346A1) discloses method for lock and unlock a host device of a user with a wearable device when the host device and the wearable device establish a verified session while the host device is in communication with the wearable device using Bluetooth or WiFi technologies. In particular Boettcher teaches the host device can be unlocked by bring the wearable device within close proximity range to allow the host device to bypass passcode requirement and unlock itself based on the presence of the wearable device. 
The prior art, Agrafioti et al (US20150028996A1) discloses method for user authentication using biometric devices. In particular Afgrafioti teaches using of BLE technology, especially using beacon signal to communicate between wearable biometric device and host device for user authentication for the purpose of unlocking the host device.
The prior art, Han et al (US20150074615A1) discloses method for fingerprint enrollment with manipulating user interfaces. In particular An teaches when the collected fingerprint information for the finger is not sufficient to enroll the fingerprint of the finger, the device displays a message in the fingerprint enrollment interface prompting a user to perform one or more additional finger gestures on the fingerprint sensor with the finger.
Kang et al (US20150026580A1) discloses method for establishing a communication link between devices by using voice representative information compared with predetermined reference voice information. In particular Kang teaches using BLE technology to facilitate the communication to unlock a device. 
The prior art, O’Toole et al (US20160155281A1) discloses method for providing access to secure-access facilities based on pairing of the secure-access facilities with a user device such as wearable device using beacon for detecting and pairing the user devices. In particular O’Toole teaches unlocking facility locker when the user pairing device is brought in the proximity to the locker device.
The prior arts, either singularly or in combination fails to anticipate or render obvious the claimed limitations of claim 1 (similarly claims 8, 13) of “seeking, by the second terminal, message-one containing identity identification information-one and broadcasted by a first terminal at time point-one via a Bluetooth low energy protocol, wherein the first terminal includes a wearable device; after seeking the message-one, seeking, by the second terminal, message-two containing identity identification information-two and broadcasted by the first terminal at time point-two via the Bluetooth low energy protocol, the time point-two being of a predetermined time interval from the time point-one, wherein an iBeacon communication module is disposed in the wearable device of the first terminal to transmit the message-one and message-two to the second terminal; matching, at the second terminal, both the identity identification information-one and information-two with a preset identification information matching rule preinstalled to a memory of the second terminal; automatically unlocking the screen of the second terminal in response to determining that both the identity identification 
Regarding the dependent claims: dependent claims 4, 11, 17, 23-26 are also allowed for incorporating the allowable feature recited in the respective independent claims 1, 8, and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendment
The application has been amended as follows: 
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Junqi Hang (703-430-5759) on 8/23/2021 and further communication on 8/24/2021 (See PTO-413B interview summary and attachment).

PLEASE AMEND THE CLAIMS AS FOLLOWS:

1.	(Currently Amended)	A screen unlocking method, implemented on an apparatus including a memory and a processor coupled to the memory, the method comprising:
receiving, at a second terminal, an indication indicating a need for unlocking a screen of the second terminal;
	in response to receipt of the indication of the need for unlocking the screen of the second terminal, seeking, by the second terminal, message-one containing identity identification information-one and broadcasted by a first terminal at time point-one via a Bluetooth low energy protocol, wherein the first terminal includes a wearable device; 
after seeking the message-one, seeking, by the second terminal, message-two containing identity identification information-two and broadcasted by the first terminal at time point-two via the Bluetooth low energy protocol, the time point-two being of a predetermined time interval from the time point-one, wherein an iBeacon communication module is disposed in the wearable device of the first terminal to transmit the message-one and message-two to the second terminal;  

automatically unlocking the screen of the second terminal in response to determining that both the identity identification information-one and information-two meet the preset identification information matching rule; 
displaying on the screen of the second terminal a first message and a second message in response to determining that the identity identification information-one or the identity identification information-two does not meet the preset identification information matching rule, wherein the first message indicates a failure of meeting the preset identification matching rule and the second message indicates unlocking by sign-in, wherein the preset identification information matching rule is used for verifying an identity of a user of the second terminal, and wherein in response to determining the verifying the identity of the user of the second terminal has failed, it is determined that the identity identification information-one or the identity identification information-two does not meet the preset identification information matching rule;
moving the first terminal out of a preset iBeacon range of the second terminal; and
after the screen becomes locked once the first terminal has been moved out of the preset iBeacon range of the second terminal, automatically unlocking again the screen of the second terminal in response to the first terminal's being moved back within the preset iBeacon range.

2.-3.	(Cancelled).



5.-7.	(Cancelled).

8.	(Currently Amended)	A screen unlocking apparatus, comprising: a memory storing instructions; and at least one processor coupled to the memory and to execute the instructions, the at least on processor being configured to: 
receive, at the apparatus, an indication indicating a need for unlocking a screen of the apparatus;
in response to receipt of the indication of the need for unlocking the screen of the apparatus, seek message-one containing identity identification information-one and broadcasted by a first terminal at time point-one via a Bluetooth low energy protocol, wherein the first terminal includes a wearable device; 
after seeking the message-one, seek, message-two containing identity identification information-two and broadcasted by the first terminal at time point-two via the Bluetooth low energy protocol, the time point-two being of a predetermined time interval from the time point-one, wherein an iBeacon communication module is disposed in the wearable device of the first terminal to transmit the message-one and message-two to the apparatus;
match, at the apparatus, both the identity identification information-one and the identity identification information-two with a preset identification information matching rule preinstalled to the memory of the apparatus;  

display on the screen of the apparatus a first message and a second message in response to determining that the identity identification information-one or the identity identification information-two does not meet the preset identification information matching rule, wherein the first message indicates a failure of meeting the preset identification matching rule, and the second message indicates unlocking by sign-in, wherein the preset identification information matching rule is used for verifying an identity of a user of the apparatus, and wherein in response to determining the verifying the identity of the user of the apparatus has failed, it is determined that the identity identification information-one or the identity identification information-two does not meet the preset identification information matching rule; 
move the first terminal out of a preset iBeacon range of the apparatus; and
after the screen becomes locked once the first terminal has been moved out of the preset iBeacon range of the apparatus, automatically unlock again the screen of the apparatus in response to the first terminal's being moved back within the preset iBeacon range.

9.	(Cancelled).

10.	(Cancelled).



12.	(Cancelled).

13.	(Previously Presented)	A non-transitory storage medium, for storing processor-executable instructions, the processor-executable instructions being used to instruct a processor to perform a screen unlocking method, the screen unlocking method comprising:
	receiving, at a second terminal, an indication indicating a need for unlocking a screen of the second terminal;
	in response to receipt of the indication of the need for unlocking the screen of the second terminal, seeking, by the second terminal, message-one containing identity identification information-one and broadcasted by a first terminal at time point-one via a Bluetooth low energy protocol, wherein the first terminal includes a wearable device; 
after seeking the message-one, seeking, by the second terminal, message-two containing identity identification information-two and broadcasted by the first terminal at time point-two via the Bluetooth low energy protocol, the time point-two being of a predetermined time interval from the time point-one, wherein an iBeacon communication module is disposed in the wearable device of the first terminal to transmit the message-one and message-two to the second terminal;
matching, at the second terminal, both the identity identification information-one and the identity identification information-two with a preset identification information matching rule preinstalled on a memory of the second terminal; 

displaying on the screen of the second terminal a first message and a second message in response to determining that the identity identification information-one or the identity identification information-two does not meet the preset identification information matching rule, wherein the first message indicates a failure of meeting the preset identification matching rule, and the second message indicates unlocking by sign-in, wherein the preset identification information matching rule is used for verifying an identity of a user of the second terminal, and wherein in response to determining the verifying the identity of the user of the second terminal has failed, it is determined that the identity identification information-one or the identity identification information-two does not meet the preset identification information matching rule; 
moving the first terminal out of a preset iBeacon range of the second terminal; and
after the screen becomes locked once the first terminal has been moved out of the preset iBeacon range of the second terminal, automatically unlocking again the screen of the second terminal in response to the first terminal's being moved back within the preset iBeacon range.

 	(Cancelled). 

15.-16. (Cancelled).



18.-22.	 (Cancelled).

23.	(Previously Presented)	The screen unlocking method according to claim 1, wherein the first message and the second message are displayed at different timepoints.

24.	(Previously Presented)	The screen unlocking method according to claim 1, wherein the first message and the second message are separate from each other.

25.	(Previously Presented)	The screen unlocking method according to claim 1, further comprising:
	displaying on the screen of the second terminal a third message, wherein the third message indicates a check result that either the message-one or the message-two is not detected by the second terminal.

26.	(Previously Presented)	The screen unlocking method according to claim 25, wherein the third message is displayed on the screen of the second terminal at a time earlier than the first message or the second message.

27.	(Cancelled).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL M LEE/Examiner, Art Unit 2436